As filed with the Securities and Exchange Commission on July 21, 2009 Registration No.333-152314 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO REGISTRATION STATEMENT ON FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREAT PLAINS ENERGY INCORPORATED (Exact name of Registrant as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 43-1916803 (I.R.S. Employer Identification No.) 1201 Walnut Street
